Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to the amendments filed on 11/04/2020 and interviewed with the examiner’s amendments and attorney authorized and confirmed with the applicant on 03/08/2021 and 03/10/2021.

EXAMINER'S AMENDMENT
An examiner’s amendments and attorney’s reviews to the record with the amended claims in part of the limitation filed on 11/04/2020 is authorized by the applicant’s attorney and confirmed during the interview on 03/08/2021 and 03/10/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (NOTE: Only amended claims listed):

(Currently Amended) A method comprising: 2
performing by a processor executing code in a first client computer system: 3
accessing a document, 
4accessing a plug-in software component installed on the first client computer 5system that runs within a document processing suite, wherein the plug-in 6software component includes at least one interface to submit queries 7through to a second client computer 8system to receive and access metadata associated with the document from 
submitting queriessubmitting  to the second client computer system;
in response to submitting the queries to the second client computer system,  12dynamically searching for and discovering metadata 
executing the plug-in software component to actively monitor for changes in 21previously discovered metadata by querying the data stores on at least the second client 23computer system; and 24
displaying the discovered and monitored metadata in a dashboard area of the 25computer system.

(Currently Amended) A method of co-authoring a document and discovering 2metadata and monitoring for changes in the discovered metadata, the method comprising: 3
performing by a processor executing code in a first client computer system:
accessing a document,
accessing a plug-in software component installed on the first client computer 6system that runs within a document processing suite, wherein the plug-in 7software component includes at least one interface to submit queries 8through to a second client computer 9system to receive and access metadata associated with the document from 10the second client computer system, - 3 of 10 -A/N: 14/280,050wherein the first and second client computer systems are clients of a remote service provider system; 
submitting queriessubmitting  to the second client computer system;
in response to submitting the queries to the second client computer system, 13dynamically searching for and discovering metadata
21executing the plug-in software component to actively monitor for changes in 22previously discovered metadata by querying the data stores on at least the second client 24computer system; 
25using dashboard area suite
34entering user comments on the first client computer system; 
35transmitting the user comments to the server computing device; and 
36transmitting the user comments from the server computing device to the 37second client computer system which is used to edit another local 38document copy of the master document.

  (Currently Amended) A computer system including a first and a second client 2computing device, each having a software plug-in component configured to be 
access a document, 6
access a plug-in software component installed on the first client 7computing device that runs within a document processing suite, wherein the plug-8in software component includes at least one interface to submit queries through to 9a second client computing device to receive and 10access metadata associated with the document from the11 second client computing device, wherein the first and second client 12computing devices are clients of a remote service provider system; 
submitting queriessubmitting  to the second client computer system;13
in response to submitting the queries to the second client computer system, dynamically search for and discovering metadata 
execute a software component that integrates between office applications and web 21applications and actively monitor for changes in previously discovered metadata 22by querying the data stores on at least the second client 23computing device; 24
present a dashboard area suite
transmit user comments entered on the first client computing device to the server 33computing device; and 34
transmit the user comments from the server computing device to the second client 35computing device which is used to edit another local document copy of the master 36document.
 (Previously Presented) The computer system of claim 15, wherein the local 2document is edited using a second third-party document processing suite


Allowable Subject Matter

Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to the independent 1, 9, and 15:
The prior art fails to teach or suggest every the limitations together. Further, the examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements to render the claimed invention.
Thus, claims 1, 9, and 15 are allowable.
Claims 2-8, 10-14, and 16-20 are dependent upon claims 1, 9, and 15, respectively and are thus allowable.

Conclusion                                                                                                                                                              
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176